Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

DONALD C. SWANSON, JR.                             GREGORY F. ZOELLER
Deputy Public Defender                             Attorney General of Indiana
Fort Wayne, Indiana
                                                   JAMES B. MARTIN
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana
                                                                                 Mar 15 2013, 9:06 am

                               IN THE
                     COURT OF APPEALS OF INDIANA

JOSHUA GAUNT,                                      )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )      No. 02A03-1204-CR-195
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                      APPEAL FROM THE ALLEN SUPERIOR COURT
                           The Honorable Frances C. Gull, Judge
                             Cause No. 02D05-1111-FC-355


                                         March 15, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
        Joshua Gaunt appeals his four-year sentence for Class C felony corrupt business

influence.1 He asserts the court abused its discretion in assigning his sentence and the

sentence is inappropriate in light of his character and offense. We affirm.

                           FACTS AND PROCEDURAL HISTORY

        The State charged Gaunt with Class C felony corrupt business influence and Class C

felony forgery.2 Gaunt pled guilty to Class C felony corrupt business influence, and the State

dismissed the forgery charge. In the process of pleading guilty, Gaunt admitted he had been

“associated with a group of individuals . . . involved in . . . a series of thefts from vehicles in

parked locations and the sale of stolen property from those vehicles.” (Tr. Vol. 1 at 9.)3 In

furtherance of this association, Gaunt had used a stolen credit card to purchase a flat-screen

television valued at $336 and had driven the leader of the group around in an automobile.

        At the sentencing hearing, the State asked for a six-year sentence, while Gaunt argued

for a four-year sentence.         The court found an aggravator in Gaunt’s eight juvenile

adjudications and mitigators in his plea, age, and remorse. It imposed a four-year sentence

with two years suspended to probation.

                                 DISCUSSION AND DECISION

        The sentencing range for a Class C felony is two to eight years, with four years being

the advisory sentence. Ind. Code § 35-50-2-6. The court sentenced Gaunt to four years, with



1
  Ind. Code § 35-45-6-2(a)(3).
2
  Ind. Code § 35-43-5-2.
3
  The Transcript consists of two volumes: a twelve-page volume from the Guilty Plea Hearing and an eighteen-
page volume from the Sentencing Hearing. Those volumes were not consecutively paginated as required by
Indiana Appellate Rule 28(A)(2).
                                                     2
two years executed and two years suspended to probation. He asserts that sentencing was

both an abuse of discretion and inappropriate in light of his character and offense.

        1.      Discretion

        Sentencing decisions rest within the sound discretion of the trial court. Anglemyer v.

State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g 875 N.E.2d 218 (Ind. 2007). “An

abuse of discretion occurs if the decision is ‘clearly against the logic and effect of the facts

and circumstances before the court, or the reasonable, probable, and actual deductions to be

drawn therefrom.’” Id. (citation omitted).

        “A defendant may not request a trial court to take an action and later claim on appeal

that such action is erroneous.” Baugh v. State, 933 N.E.2d 1277, 1280 (Ind. 2010). At the

sentencing hearing, Gaunt’s counsel argued: “Judge if I may I would like to ask the Court to

enter a four (4) year sentence and suspend that to probation.” (Tr. Vol. 2 at 11.) Gaunt

cannot now be heard to complain about the four-year sentence he asked the trial court to

impose. See id. (refusing to address argument trial court should have heard testimony

regarding whether defendant was sexually violent predator where defense encouraged trial

court to “make that determination based upon the charge . . . and the doctors’ reports”).4

        2.      Inappropriateness

        We may revise a sentence if it is inappropriate in light of the nature of the offense and



4
 In his abuse of discretion argument, Gaunt repeatedly requests we “reweigh” the aggravators and mitigators,
(see, e.g., Br. of Def.-Appellant at 3, 6, 7). We may not. See Anglemyer, 868 N.E.2d at 491 (“The relative
weight or value assignable to reasons properly found or those which should have been found is not subject to
review for abuse.”).

                                                     3
the character of the offender. Williams v. State, 891 N.E.2d 621, 633 (Ind. Ct. App. 2008)

(citing Ind. Appellate Rule 7(B)). We consider not only the aggravators and mitigators found

by the trial court, but also any other facts appearing in the record. Roney v. State, 872 N.E.2d

192, 206 (Ind. Ct. App. 2007), trans. denied.           The appellant bears the burden of

demonstrating his sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind.

2006).

         When considering the nature of the offense, the advisory sentence is the starting point

to determine the appropriateness of a sentence. Anglemyer, 868 N.E.2d at 494. The trial

court imposed the four-year advisory sentence for a Class C felony, and Gaunt acknowledges

the “standard and usual nature of the offense.” (Br. of Appellant at 3.) We concur in his

assessment and, thus, see nothing inappropriate about the trial court’s imposition of the

advisory sentence.

         As for Gaunt’s character, one relevant fact is a defendant’s criminal history.

Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct. App. 2007). The significance of a

criminal history in assessing a defendant’s character varies based on the gravity, nature, and

number of prior offenses in relation to the current offense. Id. Gaunt was only eighteen

years old at the time of sentencing, and, as he notes, this was his first conviction as an adult.

However, as a juvenile, Gaunt had been adjudicated a delinquent eight times between

September 2007 and August 2010: once for an act that would be misdemeanor possession of

paraphernalia, once for a status offense, twice for an act that would be misdemeanor resisting

law enforcement, once for an act that would be felony escape from detention, once for an act

                                                4
that would be felony residential entry, and twice for an act that would be receiving stolen

property. The juvenile court demonstrated restraint by consistently placing Gaunt on

probation. Gaunt then violated probation three times, which eventually prompted the

juvenile court to place Gaunt in the Indiana Boys School. Gaunt had been out of Boys

School less than seven months when he committed the crime for which he was sentenced

herein.

          We cannot find the advisory sentence inappropriate for Gaunt’s first adult conviction

when his offense was a continuation and escalation of the delinquent behaviors for which he

was punished repeatedly as a juvenile. Accordingly, we affirm.

          Affirmed.

ROBB, C.J., and PYLE, J., concur.




                                                5